DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on April 7, 2022:
Claims 1, and 19-20 are amended.
Claims 1-20 are pending.

Response to Arguments
In response to the remarks filed on April 7, 2022:
a.	The double patenting rejections of the pending claims are withdrawn in view of the Terminal Disclaimer filed on April 7, 2022.
b.	35 U.S.C. 101 rejection of claim 20 is withdrawn in view of Applicant’s amendment.
c.	Applicant’s remarks regarding the 35 U.S.C. 103 rejections of claims 1-17, and 19-20 have been fully considered but are moot in view of a new ground of rejections presented hereon.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brener et al. (Pub. No. US 2019/0317961, published on October 17, 2019; hereinafter Brener) in view of Byrne et al. (Pub. No. WO 02/25495, published on March 28, 2002; hereinafter Byrne) and further in view of Bansal et al. (Pub. No. US 2019/0188313, filed on December 15, 2017; hereinafter Bansal).

Regarding claims 1, 19, and 20, Brener clearly shows and discloses a method of accessing a dataset to fulfil a query over a target audience, a computer program product comprising computer-executable instructions stored on a non-transitory storage medium configured so as when executed by one or more processing units to perform the method; and a computing device comprising a hardware controller configured to implement the method (Abstract and Figures 1-2), wherein the method comprising:
generating a user interface comprising input means for a user to select at least one first dataset from a plurality of datasets which the user has permission to access (computing device 1114b and user 1114a may each be identified as a creator or “owner” of a dataset and/or a data project. However, initiation of data project controller 1170 to access, modify, or improve a data project may originate via another user account associated with a computing device 1108b (and/or user 1108a), who, as a collaborator, may access datasets, queries, and other data associated with a data project to perform additional analysis and information augmentation, [0098]), each dataset having a plurality of data entries, each data entry having at least one key (Figure 2 shows dataset 230 with a plurality of entries, each entry has a key, [0035]), the user interface being configured to receive a query from the user, the query defining an intended operation to be performed on entries of the first dataset associated with a target audience (At 112, a determination is made as to whether to join a dataset with one or more other datasets. At 114, presentation data (e.g., a second subset of presentation data) may be generated for presentation (e.g., display) in a user interface. Data representing a user input to join a subset of a portion of graph data (e.g., a ranked subset of data) to a dataset may be presented. In some implementations, the presentation data may be configured to present data representing identification of other datasets with which to join to a dataset as a function, for example, of a degree of joinability), [0031]-[0034], [0038]-[0040]); 
receiving the query from the user via the user interface (a selection of a user input of one or more user inputs to join may be detected. In response, a subset of data (or column of data) may be linked to at least one subset of a graph data arrangement, [0031]-[0334], [0038]-[0040]);
selecting a candidate dataset from a plurality of candidate datasets (Linked datasets may form a collaborative dataset that may be enriched with supplemental information from other datasets, [0101]-[0106]);
determining whether the selected candidate dataset comprises entries which enhance the data entries of the target audience for performing the query; if so, selecting the selected candidate dataset and the target audience to contribute to performance of the intended operation (dataset ingestion controller 1020 may be configured to enrich dataset 1001 by adding data in column 1087d, which maps to data in graph data portion 1094, to dataset 1001 to form an enriched version of dataset 1001. Thus, data in column 1087d may be added as supplemental data into data from dataset 1001, based on determining a common or equivalent classification, and further by comparing and matching similarity matrices, [0093]).  
Byrne then discloses if not [the determining is negative], selecting a next candidate dataset from the plurality of candidate datasets and repeating the determining step (Block 832 invokes a loop that will cause each of the candidate records which have a match on the VPC number and expiration date to undergo the further tests described in blocks 834-864. Under the control of the loop represented by block 832, blocks such as 839 which indicate "send rejection" are interpreted as rejection of a particular candidate record, in which case the loop proceeds to evaluate the next candidate record. Under control of block 832, each of the candidate records is examined in turn. If none survive the tests described in blocks 834-864, then the final outcome is a rejection, [Page 52, Lines 15-24]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Byrne with the teachings of Brener for the purpose of iteratively evaluating a plurality of data records  based on predefined criteria and matching characteristics of each data record.
Bansal then discloses:
the query defining an intended operation to be performed on entries of the first dataset which specifies a target audience for the query (A customer using the customer system 108 may be reviewing a set of records previously imported from the DAAS system 110 (e.g., using the search service 130). The customer relationship management system may include an interface that allows the customer to trigger the update of records in the customer relationship management system that were previously imported from the DAAS system 110, [0044]. It is clear that the intended operation being an update operation of the set of records previously imported);
 the target audience being a set of data entries to be subject to the query (The customer relationship management system may include an interface that allows the customer to trigger the update of records in the customer relationship management system that were previously imported from the DAAS system 110, [0044]. It is clear that the records previously imported are the target audience of the query);
the selected candidate dataset does not change the target audience (The matching operation 803 determines a set of matched records 303 from the candidate records 303 that meet the criteria of the match query 118. The ranking operation 805 ranks the matched records 303 based on scores produced by the matching operation 803 to produce a ranked set of records 303. The ranked set of records 303 may be compared with a corresponding ingested dataset 204 by the enrich operation 807, and in particular a vendor dataset 112, to determine records 303 in the vendor dataset 112 that correspond to records in the ranked set of records 303 (e.g., using a primary identifier in each of the ranked set of records 303 and the vendor dataset 112), [0045]-[0051]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Bansal with the teachings of Brener, as modified by Byrne, for the purpose of linking records from different datasets based on record similarities to make all matching data sets available for query results for one or more users that are authorized to access the data sets.
Regarding claim 2, Brener further discloses the intended operation defines a join intent on the first dataset and at least one further one of the plurality of datasets which the user has permission to access (FIG. 4 is an example of a data project interface implementing a computerized tool configured to join a subset of columnar data to graph data, according to some examples. Diagram 400 includes a data project interface 490 presenting a user input to join one or more dataset store in a graph data arrangement based on data in column 404. In this example, a user input 415 may be activated to join dataset 430 via columnar data 404 to one or more other datasets.), [0038]-[0040]).  
Regarding claim 3, Brener further discloses the user interface is a user interface to be rendered on a display of a computer device (Figures 2-5).  
Regarding claim 4, Brener further discloses configuring the user interface to receive a user indication of the join intent (FIG. 4 is an example of a data project interface implementing a computerized tool configured to join a subset of columnar data to graph data, according to some examples. Diagram 400 includes a data project interface 490 presenting a user input to join one or more dataset store in a graph data arrangement based on data in column 404. In this example, a user input 415 may be activated to join dataset 430 via columnar data 404 to one or more other datasets.), [0038]-[0040]).  
Regarding claim 5, Brener further discloses the join intent is a set operation optionally selected from one or more of an exclude operation, a union operation and an intersection operation (FIG. 4 is an example of a data project interface implementing a computerized tool configured to join a subset of columnar data to graph data, according to some examples. Diagram 400 includes a data project interface 490 presenting a user input to join one or more dataset store in a graph data arrangement based on data in column 404. In this example, a user input 415 may be activated to join dataset 430 via columnar data 404 to one or more other datasets.), [0038]-[0040]).  
Regarding claim 6, Brener further discloses the at least one candidate dataset comprises one or more of: an enrichment dataset storing attribute information for at least one of the entries in the target audience; a via dataset storing associations between keys of a type present in the 53target audience and keys of a type present in a further dataset to be joined with the audience dataset, or associations between keys of a type present in the target audience and keys of a type present in an enrichment dataset (if column 1002 is associated with a specific classification type, such as “zip codes of Texas,” a degree of similarity between similarity matrices may indicate that graph data portion 1094 may include joinable zip code data, such as “the zip codes of the United States.” Further, dataset ingestion controller 1020 may be configured to enrich dataset 1001 by adding data in column 1087d, which maps to data in graph data portion 1094, to dataset 1001 to form an enriched version of dataset 1001. Thus, data in column 1087d may be added as supplemental data into data from dataset 1001, based on determining a common or equivalent classification, and further by comparing and matching similarity matrices, [0093]).
Regarding claim 7, Brener further discloses enhancing the audience entries comprises adding to the number of entries in the audience from the selected supporting dataset (if column 1002 is associated with a specific classification type, such as “zip codes of Texas,” a degree of similarity between similarity matrices may indicate that graph data portion 1094 may include joinable zip code data, such as “the zip codes of the United States.” Further, dataset ingestion controller 1020 may be configured to enrich dataset 1001 by adding data in column 1087d, which maps to data in graph data portion 1094, to dataset 1001 to form an enriched version of dataset 1001. Thus, data in column 1087d may be added as supplemental data into data from dataset 1001, based on determining a common or equivalent classification, and further by comparing and matching similarity matrices, [0093]).
Regarding claim 10, Brener further discloses generating on the user interface one or more of: 
a visual representation of the join intent (Figure 5 shows a user input 571 may be activated to join one or more portions of a dataset associated with subset of data 534 to one or more portions of dataset 530, [0040]); 
a visual representation of the application of the join intent with a further one of the datasets; 
for a plurality of different further datasets, a respective visual representation of the application of the join intent with the respective further dataset 
a visual representation of results of the filtering operation; 
a respective icon visually representing the respective datasets; and 
a visual indicator representing the status of the results of the data aggregation, the visual indicator comprising: a first indication of the number of entries in the target audience having an attribute matching the filtering expression; a second indication of a total number of entries in the target audience having an attribute not matching the filtering expression; and a third indication of the number of entries in the target audience not having an attribute matching the filtering expression.  
Regarding claim 11, Brener further discloses receiving user input confirming selection of one of the further datasets, and using the confirmed further dataset and the target audience to contribute to performance of the operation (Figure 5 shows a user input 571 may be activated to join one or more portions of a dataset associated with subset of data 534 to one or more portions of dataset 530, [0040]).  
Regarding claim 12, Brener further discloses the visual indicator has visually distinct regions identifying relative proportions of the first, second and third indications (Figure 5 and texts).  
Regarding claim 13, Brener further discloses each of the candidate datasets has a user-defined quality metric, and said selecting at least one candidate datasets is based on the user-defined quality metric, the user-defined quality metric indicating a value of the at least one key and/or a category of each candidate dataset when used to enhance the entries in the target audience for which the intended operation is to be performed (data in column 1087d may be added as supplemental data into data from dataset 1001, based on determining a common or equivalent classification, and further by comparing and matching similarity matrices, [0093]).
Claims 8-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brener in view of Byrne in view of Bansal and further in view of Halstead et al. (Pub. No. US 2018/0157761, published on June 7, 2018; hereinafter Halstead).

Regarding claim 8, Halstead further discloses the intended operation is a filtering operation on attributes associated with entries (a query 9 is received at the controller 2. In this case, the controller 2 splits the query into three separate queries, a first query with a first filter expression X1, a second query with a second filter expression X2, and a third target query with a target expression TARGET. As an example, the first filter expression could be an age range (e.g. between 18 to 25), the second filter expression could be income (e.g. more than £60,000) and the target expression could be gender (i.e. all females), [0068]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Halstead with the teachings of Brener, as modified by Byrne and Bansal, for the purpose of efficiently processing user queries based on multiple filtering constraints and associated datasets matching each filtering constraint.
Regarding claim 9, Halstead further discloses the user interface is configured to receive an aggregation expression for aggregating the result entries (the result entries can be aggregated into groups according to attributes of the entries, [0013]).  
Regarding claim 14, Halstead then discloses applying result entries resulting from performance of the intended operation to an identity database holding raw identifiers of entries in the target audience (importing data from a “raw” customer database 54 into the database 12a, against which queries can be run. This could, for example, be personal information such as a name or email address, [0077]. Figure 6 shows applying filtered query to multiple databases holding “raw” identifiers of a target dataset).
Regarding claim 15, Halstead then discloses applying result entries resulting from performance of the intended operation to an additional audience dataset prior to aggregating the result entries (after a first filtering query with a first filtering expression (or multiple expressions) has been used to search the first database, the next filtering query is used to search another database only against the filtering set of target entries which matched the first filtering expression, [0018]. See further Figure 6 and texts).  
Regarding claim 16, Halstead further discloses using a query expression for aggregating results when accessing the additional audience dataset (in the response that is returned to a requesting user, the raw set of data entries which have been identified as a result of the multiple queries executed across multiple databases may be returned. Alternatively, the entries can be aggregated into groups according to attributes of the entries, [0093]. See further Figure 6 for using query expressions to produce the final aggregated result, [0068]-[0073]). 
Regarding claim 17, Halstead further discloses the operation comprises a data aggregation operation to be performed on the additional audience dataset and selected candidate supporting database (Figure 6 shows multiple additional databases used to produce the final aggregated result, [0068]-[0073]).  

Allowable Subject Matter
Claim 18 is objected for being dependent on a base rejected claim but would be allowable if rewritten in independent form to incorporate all limitations of the base claim and any intervening claim(s).

Relevant Prior Art
The following references are deemed relevant to the claims:
Hudis et al. (Pub. No. US 2013/0110792) teaches through proactive structured dataset management, suggestions are made for dataset enrichment, cleansing, and other enhancements. Users need not go looking for potentially helpful datasets online or in an enterprise filesystem, because relevant datasets and services will be automatically suggested, based on a samplex cast from the user's dataset. Enrichment may add typed attributes, rows, and/or cell values from a matching dataset, may cleanse data, and may add another dataset which has data about the same entity as the original dataset. 
Javitt et al. (Pub. No. US 2019/0179936) teaches an enrichment engine may be used to determine which data values from datasets can be joined or combined. For example, a column (e.g., a column that includes data corresponding to vehicle models) in a first database table corresponding to vehicle information can be annotated with a “vehicle model” typeclass. Similarly, a column (e.g., a column that also includes data corresponding to vehicle models) in a second database table can also be annotated with the “vehicle model” typeclass. The enrichment engine can determine that both the first and second database tables can be joined at the columns annotated with the “vehicle model” typeclass. In some embodiments, the enrichment engine automatically generates a view of the joined datasets. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                  May 8, 2022